COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER OF CONTINUING ABATEMENT

Appellate case name:        Jennifer Webb v. Benjamin Shapley

Appellate case number:      01-18-00084-CV

Trial court case number:    13-FD-1037

Trial court:                County Court at Law No. 1 of Galveston County

        Appellant, Jennifer Webb, has filed a notice of appeal of the trial court’s final
judgment in a suit for modification of conservatorship and child support. On April 24,
2018, we granted in part Webb’s motion to abate the appeal and remand the case to the
trial court pending resolution of proceedings to enforce the parties’ agreement on the
issues of conservatorship and support. And we directed the parties, no later than June 25,
2018, to file a motion to reinstate and dismiss or otherwise dispose of the appeal, a
motion to reinstate and proceed with the appeal, or a report advising the Court of the
status of the any trial court proceedings. The parties have not responded.
       Accordingly, no later than 30 days from the date of this order, the parties are
directed to file a motion to reinstate and dismiss or otherwise dispose of the appeal, a
motion to reinstate and proceed with the appeal, or a report advising the Court of the
status of the trial court proceedings. If the parties do not respond as directed, the case
may be reinstated on the Court’s active docket and the appeal will proceed under the
applicable Texas Rules of Appellate Procedure.
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually     Acting for the Court

Date: July 24, 2018